— Motion by the appellant on an appeal from a judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered December 13,1989, to have the court take judicial notice of two orders of the United States Bankruptcy Court of the District of New Jersey, dated December 18, 1991, and January 15, 1992, respectively, and related papers.
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto; it is,
Ordered that the motion is granted to the extent that this Court shall take judicial notice of the orders dated December 18, 1991, and January 15, 1992, respectively, and is otherwise denied. Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.